                                         Case 15-80913-JJG-7A              Doc 83 FiledFORM 1
                                                                                          04/25/19  EOD 04/25/19                         12:42:39         Pg 1 of Page
                                                                                                                                                                  3 No:        1
                                                                   INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                    ASSET CASES

Case No.:                       15-80913                                                                                                  Trustee Name:                        Lou Ann Marocco
Case Name:                      POWERS, RONALD EDWARD AND POWERS, TAMARA JANE                                                             Date Filed (f) or Converted (c):     11/11/2016 (c)
For the Period Ending:          03/31/2019                                                                                                §341(a) Meeting Date:                12/20/2016
                                                                                                                                          Claims Bar Date:                     06/05/2017
                                    1                                           2                       3                           4                        5                                     6

                       Asset Description                                   Petition/           Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                        (Scheduled and                                   Unscheduled          (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                Value                    Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                             Less Liens, Exemptions,
                                                                                                and Other Costs)

Ref. #
1        One and One-Half (1 1/2) Story, Three (3)                            $68,200.00                           $0.00            OA                            $0.00                                          FA
         Bedroom,
2        Cash                                                                       $40.00                         $0.00            OA                            $0.00                                          FA
3        Checking Account Evansville Teachers Federal                            $150.00                        $150.00             OA                            $0.00                                          FA
         Credi
4        Health Savings Account Old National Bank -                                  $0.00                         $0.00            OA                            $0.00                                          FA
         #8320
5        Savings account Evansville Teachers Federal                                 $5.00                         $0.00            OA                            $0.00                                          FA
         Credit
6        Checking account #5923 Regions Bank (Son's                            $2,600.00                       $1,945.00            OA                            $0.00                                          FA
         Student
7        General Household Goods and Furnishings 222                           $1,500.00                           $0.00            OA                            $0.00                                          FA
         West 6
8        General books, music, videos, pictures, art and                         $300.00                           $0.00            OA                            $0.00                                          FA
         co
9        General Wearing Apparel 222 West 6th Street,                            $500.00                           $0.00            OA                            $0.00                                          FA
         Bickn
10       General Furs and Jewelry 222 West 6th Street,                           $800.00                           $0.00            OA                            $0.00                                          FA
         Bick
11       General Firearms, Sports, Exercise, Photographic                        $150.00                           $0.00            OA                            $0.00                                          FA
         a
12       Minnesota Life Group Term : 1. Supplemental                                 $0.00                         $0.00            OA                            $0.00                                          FA
         term l
13       State of Indiana Public Employees Retirement                          $7,846.00                           $0.00            OA                            $0.00                                          FA
         Accou
14       Hoosier Start                                                         Unknown                             $0.00            OA                            $0.00                                          FA
15     Settlement from class action Wells Fargo                                   Unknown                          $1.00                                          $0.00                                        $1.00
       Inspectio
Asset Notes:     Debtor does not have records needed to support claim for class action.
                                       Case 15-80913-JJG-7A                    Doc 83 FiledFORM 1
                                                                                              04/25/19  EOD 04/25/19                              12:42:39         Pg 2 of Page
                                                                                                                                                                           3 No:        2
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                        ASSET CASES

Case No.:                     15-80913                                                                                                             Trustee Name:                        Lou Ann Marocco
Case Name:                    POWERS, RONALD EDWARD AND POWERS, TAMARA JANE                                                                        Date Filed (f) or Converted (c):     11/11/2016 (c)
For the Period Ending:        03/31/2019                                                                                                           §341(a) Meeting Date:                12/20/2016
                                                                                                                                                   Claims Bar Date:                     06/05/2017
                                 1                                                2                                3                         4                        5                                     6

                     Asset Description                                       Petition/                  Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                                       Unscheduled                 (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                    Value                           Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                                      Less Liens, Exemptions,
                                                                                                         and Other Costs)

16      1997 Chrysler Sebring Convertible; 147,000                               $1,713.00                                  $0.00            OA                            $0.00                                          FA
        miles;
17      1992 Jeep Wrangler; 147,000 miles; 222 West                              $4,700.00                                  $0.00            OA                            $0.00                                          FA
        6th St
18      1994 Ford Escape; 154,000 miles; 222 West 6th                            $3,238.00                                  $0.00            OA                            $0.00                                          FA
        Stre
19      1995 Chevy Lumina LS; 125,000 miles; 222                                 $2,688.00                                  $0.00            OA                            $0.00                                          FA
        West 6th
20      Miscellaneous Personal Property 222 West 6th                               $200.00                                  $0.00            OA                            $0.00                                          FA
        Stree
21      Possible PERSONAL INJURY/MED MAL                         (u)                  $0.00                                 $1.00                                          $0.00                                        $1.00
        AND OR PROD LIAB
22      Preference - Wage Garnishment                            (u)                  $0.00                                 $1.00                                          $0.00                                          FA


TOTALS (Excluding unknown value)                                                                                                                                                            Gross Value of Remaining Assets
                                                                               $94,630.00                               $2,098.00                                           $0.00                                   $2.00



Major Activities affecting case closing:
 03/01/2019    Awaiting settlement for pending products liability claim.
 10/10/2018    Received update from counsel re progress of litigation: It has moved forward to global settlement
 03/13/2018    Rev update re pending personal injury case.
                                        Case 15-80913-JJG-7A                    Doc 83 FiledFORM 1
                                                                                               04/25/19  EOD 04/25/19                            12:42:39          Pg 3 of Page
                                                                                                                                                                           3 No:        3
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                         ASSET CASES

Case No.:                      15-80913                                                                                                            Trustee Name:                        Lou Ann Marocco
Case Name:                     POWERS, RONALD EDWARD AND POWERS, TAMARA JANE                                                                       Date Filed (f) or Converted (c):     11/11/2016 (c)
For the Period Ending:         03/31/2019                                                                                                          §341(a) Meeting Date:                12/20/2016
                                                                                                                                                   Claims Bar Date:                     06/05/2017
                                  1                                                  2                           3                           4                        5                                     6

                     Asset Description                                           Petition/              Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                                           Unscheduled             (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                        Value                       Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                                      Less Liens, Exemptions,
                                                                                                         and Other Costs)


               5/1/17 rev poc credit First


               4/25/17 T has been substituted as the real party in interest in PI


               4/13/17 rev email from counsel re Wells Fargo class action


               3/29/17 rev poc of Midland


               3/3/17 filed ROA


               3/3/17 requested copy of state court garn order form counsel


               3/2/17 filed app to employ spec counsel by counsel


               1/18/17 rev order granting app to employ r and l


               1/11/17 TC with Jim Young


               1/6/16 review order


               1/4/16 filed obj to ex via counsel


               12/30/16 filed app to employ r and l


               12/29/16 asked for Jim Young to assist and filed report of 341 held


Initial Projected Date Of Final Report (TFR):            11/30/2017                          Current Projected Date Of Final Report (TFR):       12/30/2019               /s/ LOU ANN MAROCCO
                                                                                                                                                                          LOU ANN MAROCCO
